Smith, Judge.
Contrary to appellant’s contentions, the trial court was correct to order execution of the writ of possession which it previously issued and the issuance of which this court sustained (Spencer v. Taylor, 144 Ga. App. 641 (242 SE2d 308) (1978)), and the trial court did not fail to abide by the cited opinion by directing the execution. See Spencer v. Taylor, supra. However, irrespective of appellant’s contention that the . award-of attorney fees constituted an erroneous entry of a money judgment (see Spencer v. Taylor, supra, at (5)), we direct the trial court, *567for the reason that appellee failed to deliver to appellant the requisite § 20-506 notice, to strike from its order the award of attorney fees to appellee. Holt v. Rickett, 143 Ga. App. 337 (1) (238 SE2d 706) (1977).
Submitted September 12, 1978
Decided October 16, 1978.
Larry Fowler, Charles Brown, for appellant.
Stanley R. Lawson, for appellee.

Judgment affirmed with direction.


Been, P.J., and Banke, J., concur.